Citation Nr: 1547956	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral hand disability, to include joint pain of the hands due to undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to an increased rating for right shoulder degenerative joint disease (DJD), currently evaluated as 30 percent disabling.

4.  Entitlement to an increased schedular rating for left shoulder DJD, currently evaluated as 20 percent disabling (excluding the period from August 17, 2010 to October 31, 2010 when the Veteran was assigned a temporary total disability rating).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from April 1973 to November 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case is now under the jurisdiction of the Muskogee, Oklahoma RO.  In January 2008, the RO denied entitlement to increased ratings for right and left shoulder DJD, then rated 20 percent disabling, and denied entitlement to a TDIU.  The increased rating claims have been bifurcated to reflect schedular and extraschedular consideration for the reasons indicated below.  In April 2008, the RO denied the Veteran's application to reopen the claim for entitlement to service connection for a bilateral hand disability.  In August 2008, the RO increased the rating for the Veteran's right shoulder disability to 30 percent, effective the December 26, 2006 date of claim.

In October 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

In June 2012, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions as to the claims being denied.

As discussed below, the RO ultimately reopened the Veteran's claim for service connection for a bilateral hand disability and denied it on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that the Virtual VA and Veterans Benefits Management System (VBMS) paperless files contain evidence dated after the most recent March 2014 supplemental statement of the case (SSOC).  This evidence includes the June 2015 VA examinations relating to the Veteran's cervical spine disability and the June 2015 rating decision granting service connection for cervical spine DJD, as well as a March 2015 disability benefits questionnaire (DBQ) relating to the shoulders and arms.  The Board finds that the evidence relating to the cervical spine is not pertinent to the issues on appeal and the evidence relating to the shoulders is cumulative of the evidence already before the Board.  As indicated in the discussion below, the Board is granting the maximum schedular rating for limitation of motion of the shoulders under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 40 and 30 percent, for the major and minor shoulder.  The only higher or separate ratings available are for ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula, and the March 2015 DBQ continued to reflect a lack of these symptoms.  This evidence received after the most recent SSOC and transfer of the appeal to the Board is therefore not pertinent to the claims being decided herein, and a remand for initial AOJ consideration of this evidence is thus not warranted.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to an extraschedular rating for right and left shoulder DJD are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral hand disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the June 1992 decision relates to the basis for the prior denial.

3.  A chronic disease of either hand did not manifest during service or within the one year presumptive period, and DJD of the hands is unrelated to service.

4.  The Veteran's hand pain has been attributed to a known clinical diagnosis and the evidence does not reflect that he has joint pain due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's right shoulder DJD more nearly approximate limitation of motion to 25 degrees from the side, and there is no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.

6.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left shoulder DJD more nearly approximate more nearly approximate limitation of motion to 25 degrees from the side, and there is no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.

7.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The June 1992 decision that denied the claim for entitlement to service connection for a bilateral hand disability and the November 2004 rating decision that denied reopening are both final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the last final November 2004 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a bilateral hand disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A disability of the hands was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for joint pain of the hands due to undiagnosed illness or medically unexplained chronic multisymptom have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2015). 

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for right shoulder DJD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-5201 (2015).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for left shoulder DJD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, DCs 5010-5201 (2015).

7.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  As to the claim for a TDIU and the increased rating claims to the extent they are being granted, further discussion of the VCAA is unnecessary as these claims have been substantiated.  To the extent that the increased rating claims are being denied, VA provided pre-adjudication notice to the Veteran in October 2006 of the information and evidence needed to substantiate and complete these increased rating claims, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  In a June 2008 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating.  In addition, VA provided pre-adjudication notice to the Veteran in January 2008 of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for a bilateral hand disability, including on a presumptive basis, and to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  In its June 2012 remand, the Board instructed that the RO request the Veteran's service treatment records dated from April 1969 to January 1971, records relating to his Persian Gulf War service, and recent VA treatment records from the Muskogee, Oklahoma, VA Medical Center (VAMC).  The RO requested and received these records and thus complied with the Board's remand instructions in this regard.  In addition, the Veteran has been afforded multiple VA examinations as to the severity of his shoulder disabilities, including in January 2014 pursuant to the Board's June 2012 remand.  For the reasons discussed below, that examination was adequate because it was based on consideration of the Veteran's prior medical history and described the shoulder disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO thus complied with the Board's remand instructions as well.  In addition, the Veteran was afforded an April 2013 VA examination as to his hands.  For the reasons indicated in the discussion below, the examination was adequate because the VA examiner addressed issues relating to the diagnosed DJD as well as those relating to undiagnosed illness and medically unexplained chronic multisymptom illness and explained the reasons for his conclusions.  Stefl, 21 Vet. App. at 124-25 (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the October 2011 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  The Board also remanded these issues in 2012 for additional development to supplement the record.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board will therefore proceed to the merits of the claims being decided herein.
Analysis

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 1992, the RO denied the Veteran's claim for entitlement to service connection for a bilateral hand disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence before the RO at the time of the prior denial included the Veteran's complaints during the February 1992 VA examination about stiffness and pain in the joints of the hand during cold weather, but there was no diagnosis of an underlying disorder.  In its June 1992 denial, the RO wrote, "Disability of both hands not incurred in or aggravated by military service."  The Veteran filed again regarding his hands.  This was addressed in a November 2004 rating decision that referenced the 1992 rating decision and found new and material evidence was not submitted as the additional evidence did not show a disability of the hands occurred during service.  The Veteran did not appeal this aspect of the 2004 rating decision and did not timely submit new and material evidence; thus, is this rating decision is final.

The evidence since the last final denial includes the April 2013 VA examination on which the Veteran was diagnosed with DJD of the hands.  As discussed in more detail below, the April 2013 VA examiner opined that the Veteran's arthritis was due to wear and tear over a lifetime of use and not to service.  As this new evidence relates to the bases for the prior denial, containing both a diagnosis of a specific disorder of the hands and an opinion as to its relationship to service, reopening of the claim for entitlement to service connection for a bilateral hand disability is warranted.

Service Connection

Initially, the Board notes that, as the AOJ reopened the claim and addressed the hands issue on the merits in an August 2008 statement of the case.  As such, there is no prejudice to the Veteran in the Board also addressing the merits of the underlying service connection claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, the Board notes that the Veteran does not claim his hand disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  
(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As noted above, the Veteran was diagnosed with DJD of the hands on the April 2013 VA examination.  Although DJD is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that DJD denotes the presence of arthritis.  See Greyzck v. West, 
12 Vet.App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease" (citing STEDMAN'S MEDICAL DICTIONARY 1267 (26th ed. 1995)).  As the Veteran has been diagnosed with arthritis, the Board will consider the provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307(a).

In addition, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).  The Veteran's service personnel records reflect that he is a Persian Gulf veteran.

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both 'signs' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The signs and symptoms which may be manifestations of undiagnosed illness include joint pain.  38 U.S.C.A. §§ 1117(g)(5); 38 C.F.R. § 3.317(b)(5).

As the Veteran has been diagnosed with arthritis, he has met the current disability requirement with regard to his direct service connection claim.  He claims that this disability is related to an in-service injury.  Specifically, during the Board hearing, the Veteran testified that while working on a jeep his hand slipped and he broke the knuckles of his index finger and right hand.  Board Hearing Transcript, at 17-18.  He was treated with a temporary cast and did not have follow up treatment.  Id. at 19-20.  As to his left hand, the Veteran testified that he could not identify a specific injury to the left hand, but that he had arthritis in both hands and believed that it was due to the physical repetitive motion of the hands that occurred in his in-service work in aircraft maintenance.  Id. at 22.

The service treatment records contain a February 1970 notation that the Veteran injured the third knuckle on his right hand a year previously and now had a knot over the knuckle which he bumped occasionally and swelled up.  There was no current problem but the Veteran was worried about it.  Examination showed a slightly enlarged third proximal interphalangeal joint of the right hand, otherwise within normal limits.  The March 1973 air force examination, October 1978 periodic examination and April 1984 airborne radar technician examination reports reflect that the upper extremities were normal on examination.  The May 1990 periodic examination reflected an abnormality of the upper extremities, but specifically noted only that there was no weakness, deformity, or limitation of motion of the right arm or collar bone.  The Veteran indicated in the March 1973, April 1984, and May 1990 reports of medical history that he did not have and had never had arthritis, rheumatism, or bursitis, bone, joint, or other deformity, or lameness.

The only medical opinion as to the etiology of the Veteran's arthritis and whether or not he has an undiagnosed illness or medically unexplained chronic multisymptom illness is that of the April 2013 VA examiner.  The examiner reviewed the claims file and noted the Veteran's history, including the knuckle fracture.  The examiner noted that in spite of this unilateral injury the Veteran complained of bilateral pain and discomfort with the right no worse than the left.  He noted that the Veteran's hand joints hurt all of the time and that he had a history of DJD in the shoulders.  The examiner wrote, "Veteran states he never had this condition in the service, never saw a Dr. for this while in the military, and I find no SMR entries of visits for this problem."  After examining the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that arthritis is a condition very common in the general population and due to general wear and tear on the joints over a lifetime of use.  This Veteran was an airplane mechanic and used his hands his entire military career and then did the same job as a civilian contractor after he left the service.  The examiner stated affirmatively that there was no diagnosed illness for which no etiology was established.  Additionally, the examiner also stated that the Veteran did not report any additional signs and /or symptoms from the list in § 3.317(b)(5).  He concluded that it was less likely that the hand disability was due to military associated environmental exposure and more likely as not due to osteoarthritis and a lifetime of use and the aging process common in the general population.

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  He noted that the Veteran's symptoms were bilateral and the common nature of arthritis due to general wear and tear of the joints over time, as indicating that the current DJD of the hands is unrelated to service.   This conclusion and rationale also indicate that arthritis did not manifest in service or within the one year presumptive period.  The examiner acknowledged the Veteran's statements regarding injury of the knuckles, and his statement that the Veteran never had this condition in service and that there were no entries in the service treatment records was a reference to a lack of hand symptoms, as opposed to a finding that the injury described by the Veteran did not occur.  In addition, the examiner not only rendered a diagnosis, reflecting that the symptoms were attributable to a known clinical diagnosis, he also specifically noted that there was no undiagnosed illness.  Although he did not specifically reference the lack of a medically unexplained chronic multisymptom illness, the examiner's findings reflect that he attributed all symptoms of joint pain to the known clinical diagnosis of arthritis, and this evidence thus weighs against entitlement to compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In addition, in the July 2007 claim, the Veteran's representative indicated that service connection for the hands was being claimed as secondary to the service-connected shoulder disorders.  The Veteran elaborated in his May 2008 notice of disagreement (NOD) that the representative had indicated that the hands were secondary to the shoulders because of the similarities of the conditions in the hands and the shoulders.  To the extent that this constitutes a claim of service connection for bilateral hand disabilities secondary to the bilateral shoulder disorders, the Board finds that the April 2013 VA examiner's opinion that the Veteran's arthritis was due to aging common in the general population also reflects that the arthritis was neither caused nor aggravated by the shoulders.  See 38 C.F.R. § 3.310(a), (b) (2015) (stating that service connection warranted for disability proximately due to, the result of, or aggravated by, service-connected disease or injury).  Moreover, there was no specific argument or evidence of that the shoulders either caused or aggravated by the shoulder disorders, as opposed to the Veteran's theory that the disabilities were similar.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.").

There are no medical opinions in the evidence of record contrary to that of the April 2013 VA examiner.  The Board must also consider the Veteran's lay statements.  Lay witnesses are competent to testify as to their observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the Veteran's statements that he experienced pain and other hand symptoms since breaking his knuckles in service is competent and credible.  The question of whether the pain and other symptoms since service demonstrate that Veteran's arthritis is due to the in-service injury or the Veteran's in-service use of his hands as an aircraft mechanic relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  As the Veteran has not had the requisite training or education, his testimony on this question is therefore not competent.  In any case, the Board finds that the specific, reasoned opinion of the April 2013 VA examiner is of greater probative weight than the Veteran's more general lay assertions with viewing the pertinent evidence in total.  Therefore, the weight of the evidence is therefore against a relationship between the Veteran's arthritis and service, and reflects that arthritis did not manifest in service or within the one year presumptive period.  Furthermore, the Veteran's pain, diagnosed as osteoarthritis, has a known and understood etiology.  

 For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hand disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, uniform 40 and 30 percent ratings are proper for the Veteran's right and left should DJD, respectively.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ('flare-ups') due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

The Veteran's right and left shoulder DJD are rated 30 and 20 percent, pursuant to 38 C.F.R. § 4.71a, DCs 5003-5201 and 5010-5201, reflecting arthritis rated based on limitation of motion of the joint involved.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major and minor shoulder and limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  The maximum schedular ratings of 40 and 30 percent are warranted for limitation of motion of the major and minor arms, respectively, to 25 degrees from the side.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71, Plate I.

The evidence including the January 2014 VA examination reflects that the Veteran is right handed, and his right shoulder is therefore the major one.  38 C.F.R. § 4.69.

On the December 2007 VA examination, abduction of the right shoulder was to 45 degrees with pain at 45 degrees and abduction of the left shoulder was to 40 degrees with pain at 40 degrees.  There was pain on motion but no change on repetitive motion testing, and there was no indication as to whether there were flare-ups and the extent to which they additionally limited the range of motion of the shoulders.

In a June 2009 letter, Dr. I.A. indicated that the Veteran's left and right arm movement from the side was less than 25 degrees.

On the February 2011 VA examination, abduction was to 110 degrees in each shoulder with no additional limitation of motion repetitive use testing.  It was stated that there was no additional limitation of range of motion on repetitive use of the shoulders due to pain, fatigue, weakness, or lack of endurance.  There was no indication as to whether there were flare-ups and the extent to which they additionally limited the range of motion of the shoulders.

During the Board hearing, the Veteran stated that when he lifted his arm, at a point about 25 degrees from the side, i.e., less than halfway up from the side to the shoulder, he would experience severe pain and weakness causing an inability to lift it beyond that point.  Board Hearing Transcript, at 3.  The Veteran also testified that he believed that the physician's assistant (PA) who conducted the February 2011 VA examination did not give an accurate representation of his shoulder range of motion, in particular the degree to which it was limited by pain.  Id. at 11.

On the December 2012 VA examination, abduction of the shoulders was to 90 degrees with objective evidence of painful motion at 50 degrees.  The Veteran did not have additional limitation of motion of the shoulders and arms following repetitive-use testing.  However, there was functional loss and/or impairment of the shoulder consisting of less movement than normal and pain on movement.

On the January 2014 VA-authorized examination, right shoulder abduction was to 35 degrees with objective evidence of painful motion at 35 degrees.  Left shoulder abduction was to 45 degrees with objective evidence of painful motion at 45 degrees.  There was no additional limitation in range of motion following repetitive use testing but there was functional loss and/or impairment of the shoulder and arm consisting of less movement than normal, excess fatigability, and pain on movement.  The physician who conducted the January 2014 VA examination also indicated that there were contributing factors of pain, weakness, fatigability, and/or incoordination and additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  The physician was unable to provide a precise degree of additional range of motion loss because he found it would be speculative.  The physician also noted the greater range of motion figures on some of the other examinations, and wrote that, in resolving this conflicting medical evidence he found that the Veteran had significant deterioration of bilateral shoulder function since those examinations and now is only with significant amount of pain and necessity that he is able to achieve these previous levels of movement.  It was also noted that he had significantly restricted use of his shoulders, range of motion was significantly decreased, and the Veteran appeared to be in significant pain on active range of motion.

The Board finds the Veteran's hearing testimony to be competent and credible in indicating that he had significant limitation of abduction due to pain.  This testimony is consistent with the December 2007, December 2012, and January 2014 VA examinations and therefore supports his testimony that the PA's range of motion findings on the February 2011 were inaccurate.  Given that the range of motion of the Veteran's shoulders was primarily between 25 degrees and 
45 degrees, with pain beginning at 50 degrees on the December 2012 VA examination, and that the range of motion has been additionally limited by flare-ups, with functional loss or impairment including less movement than normal on repetitive motion testing, the evidence is at least evenly balanced as to whether the symptoms more nearly approximate limitation of motion to 25 degrees from the side.  This conclusion is supported by the statements of the January 2014 VA examiner indicated the pain and difficulty that the Veteran had in achieving the listed ranges of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011) (stating that, for rating purposes, all "possible manifestations" of functional loss must be evaluated, and one such manifestation cannot be evaluated to the exclusion of others); 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.")

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 40 percent rating for right (major) shoulder DJD under DC 5003-5201 (major) and a 30 percent rating for left (minor) shoulder DJD under DC 5010-5201 is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

A higher rating is not, however, warranted under other any potentially applicable diagnostic code.  X-rays conducted in connection with the December 2007 VA examination showed no evidence of fracture, dislocation, or acute bony abnormality and the impression was mild degenerative changes of the acromioclavicular joints right greater than left with no fracture or dislocation of the right or left shoulders.  July 2010 X-rays by Dr. P.T. showed no evidence of fracture, dislocation, or other abnormalities, and mild degenerative joint disease of the bilateral shoulders.  X-rays conducted in connection with the February 2011 VA examination showed only slight narrowing of the joint space of the acromioclavicular joint bilaterally and irregularity of the articular surface of the distal end of the right clavicle with minimal periarticular marginal osteophyte formation at lower border of the right glenoid from degenerative change.  The physician who performed the January 2014 VA examiner indicated that there was no history of recurrent dislocation (subluxation) of the glenohumeral joint and that the Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There is thus no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula warranting any separate or higher rating under DCs 5200, 5202, or 5203, the other diagnostic codes applicable to the shoulder and arm.

For the foregoing reasons, the maximum schedular ratings under DC 5201 of 40 and 30 percent are warranted for right and left shoulder DJD.  As the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for right and left shoulder DJD, now rated 40 and 30 percent, respectively, sinusitis, rated 30 percent, cervical spine DJD rated 20 percent, tinnitus, rated 10 percent, and bilateral hearing loss disability, rated noncompensable, with a combined of at least 70 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In his November 2010 TDIU claim, the Veteran indicated that he had two years of college and had worked for the Air Force after separation from service.  During the Board hearing, the Veteran elaborated that he worked in aircraft maintenance, in particular with AWACS planes, which involved a lot of reaching, pulling of the body into small spaces, raising of the arms, lifting heavy components above the shoulders, and carrying toolboxes.  Board Hearing Transcript, at 24-25.  The Veteran testified that he was unable to do many of these tasks which were essential to doing his job.  Id. at 26.  He therefore had to retire although he continued to do some work as a consultant.  Id. at 28.

Records from the Social Security Administration (SSA) reflect that the Veteran was found unemployable due to lumbar spine degenerative disc disease and his shoulder and right hip DJD.  Moreover, there are multiple medical opinions as to whether the Veteran's service-connected disabilities render him unemployable and the functional impairment caused by these disabilities.  The December 2007 VA examiner indicated that the Veteran could do any job that restricted heavy overhead motion of the bilateral shoulders.  In a June 2009 letter, Dr. I.A. indicated that the severe pain and limited mobility caused by the Veteran's bilateral shoulder DJD severely limited the Veteran's ability to obtain and retain gainful employment.  The February 2011 VA examiner concluded that there were no objective findings to support the Veteran's claim of impairment of body that was sufficient to render it impossible for the average person to follow a substantially gainful occupation, and that the Veteran's service-connected disabilities did not preclude him from substantially gainful employment.  The December 2012 VA examiner indicated that the Veteran could not do over head work and could not do lifting or carrying.  The January 2014 VA examiner found that the Veteran appeared to be in significant pain on active range of motion and that his limitations would be such that his ability to do activities requiring overhead lifting would be severely impaired by his current shoulder pathology.  In addition, in a July 2011 letter, Dr. I.A. wrote that the Veteran suffered from severe sinusitis, with episodes of sinus headaches and a heavy discharge, with three or more incapacitating episodes of sinusitis each year requiring prolonged antibiotics.  Moreover, the September 2011 VA examiner indicated that the Veteran had to miss work occasionally due to severe sinus infection.

Neither the SSA findings nor the medical opinions are dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Given the Veteran's limited work experience in the physically demanding area of aircraft maintenance and his educational experience, combined with the lay and medical evidence of significant impairment caused by his service-connected shoulder disabilities as well as additional impairment caused by his sinusitis, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  See Geib, 733 F.3d at 1354 ("[N]either the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert.").  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular under § 3.321(b)

The TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  On the other hand, § 3.321(b)(1) performs a gap-filling function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  In this decision, the Veteran has been granted TDIU.  As such, he is deemed to have total unemployability and there is no "gap to fill" by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating is not warranted.



ORDER

The application to reopen a claim for entitlement to service connection for a bilateral hand disability is granted.

Entitlement to service connection for a bilateral hand disability, to include joint pain due to undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Entitlement to a rating of 40 percent, but no higher, for right shoulder DJD, is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to a rating of 30 percent, but no higher, for left shoulder DJD, currently evaluated as 20 percent disabling (excluding the period from August 17, 2010 to October 31, 2010 when the Veteran was assigned a temporary total disability rating), is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU due to service-connected disabilities is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


